COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER ON MOTION FOR REHEARING

Appellate case name:     In re Kerry Beal

Appellate case number:   01-13-00348-CR

Trial court case number: 13DCR062478

Trial court:             434th District Court of Fort Bend County

Date motion filed:       May 29, 2013

Party filing motion:     Relator

       The court of appeals is not required to issue a written opinion explaining its denial of
mandamus relief. See TEX. R. APP. P. 52.8(d) (“When denying relief [in an original
proceeding], the court may hand down an opinion but is not required to do so.”)

       Beal’s motion for rehearing is DENIED.


Judge’s signature: /s/ Jim Sharp
                         Acting individually  Acting for the Court

Panel consists of: Chief Justice Radack and Justices Sharp and Massengale


Date: October 1, 2013